        Case 2:18-cv-08953-JVM Document 111-2 Filed 12/24/19 Page 1 of 23



                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA

TONY JOSEPH GEORGE AND RAYNELL
WICKWARE, on behalf of themselves and
others persons similarly situated,
                                                                               Civil Action
v.                                                                           2:18-cv-08953
                                                                        Section I (Judge Africk)
GRAYCO COMMUNICATIONS, L.P., and                                      Mag. (1) (Judge van Meerveld)
PROTEK COMMUNICATIONS, INC.
     Defendant.
                                                                            JURY DEMANDED

MEMORANDUM IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
 REGARDING JOINT EMPLOYER STATUS AND PLAINTIFFS’ WILLFULLNESS
            AND RETALIATION CLAIMS UNDER THE FLSA


MAY IT PLEASE COURT:

         Defendant, Grayco Communications L.P. (“Grayco” or “Defendant Grayco”), pursuant to

L.R. 7.4, respectfully submits this Memorandum of Law in support of its Motion for Partial

Summary Judgment Regarding Joint Employer Status and Plaintiffs’ Willfulness and Retaliation

Claims under the FLSA (“Motion for Partial Summary Judgment”).

              I.       INTRODUCTION AND SUMMARY OF THE ARGUMENT

         The issues before the Court in Defendant’s Partial Motion for Summary Judgment are, (1)

whether Grayco jointly employed the Plaintiffs who worked for Protek Communications, Inc.

(hereinafter referred to as the “Protek Plaintiffs”) 1; (2) whether Grayco engaged in actions that

constitute a willful violation of the FLSA; and (3) whether Grayco engaged in retaliation in

violation of the FLSA against Plaintiffs because of their filing and/or participation in this lawsuit.


1
  The “Protek Plaintiffs” are the following Plaintiffs: Joseph Desir, Raynard Hall, Pierre Peterson, Benny Taylor,
Raynell Wickware, Iren Bethley, Alsen Caine, Randy Carey, Jonaser Castaneda, Haseem Cook, Winston Johnson,
Ricardo Newman, Byron Taylor, Darin Toler, Jarvis Weber, and Dwayne White. Grayco asserts that the Protek
Plaintiffs designation for the purposes of this Motion applies to all Plaintiffs who worked for Protek only during the
relevant time period.

Defendant Grayco’s Memorandum in Support of Motion for Partial Summary Judgment                                     1
        Case 2:18-cv-08953-JVM Document 111-2 Filed 12/24/19 Page 2 of 23



        Viewed in the light most favorable to Plaintiff, the undisputed facts unequivocally

demonstrate that Grayco was not a joint employer under either the Fair Labor Standards Act

(“FLSA”) or Louisiana law as Grayco did not engage in any of the activities designated under the

economic realities test to fall under employer status. Grayco did not have the authority to hire or

fire the Protek Plaintiffs; Grayco did not pay the Protek Plaintiffs or have any input on how the

Protek Plaintiffs were paid; Grayco did not supervise the Protek Plaintiffs or control their work

schedule; and Grayco did not maintain any employment records for Protek or the Protek Plaintiffs.

Rather, Protek unequivocally controlled, executed and maintained all of the aforementioned duties

with regards to the Protek Plaintiffs. Further, the business contract between Protek and Grayco, in

effect during the relevant time period contained specific terms stating the companies would not be

joint employers and further stated that it was Protek’s contractual obligation to maintain, control,

and pay its own work force (separate from Grayco’s work force).

        Plaintiffs’ claim that Grayco acted “willfully” by violating the Plaintiffs’ rights under the

FLSA also fails because there is no evidence that Grayco knew that its pay structure violated the

FLSA or that it ignored complaints brought to its attention. At most, Grayco may have been merely

negligent, however, this does not rise to the level of a willful violation of the FLSA. Accordingly,

there is no evidence of willfulness and the two-year statute of limitations should be applied to all

Plaintiffs.

        Additionally, Plaintiffs’ retaliation claims fail as a matter of law. Specifically, Plaintiffs

allege that they, (1) received less compensation, (2) received less job assignments, (3) received

more charge-backs, (4) were not provided tax documents and (5) were not provided paychecks, as

a result of their participation in this lawsuit. Importantly, some of the alleged actions listed by

Plaintiffs are not adverse actions under the FLSA therefore, Plaintiffs are unable to establish a



Defendant Grayco’s Memorandum in Support of Motion for Partial Summary Judgment                     2
        Case 2:18-cv-08953-JVM Document 111-2 Filed 12/24/19 Page 3 of 23



prima facie case of retaliation. Additionally, there is no evidence of a causal link between any

alleged adverse action and the protected activity. Further, assuming (for purposes of this Motion

only) that Plaintiffs can meet their prima facie burden, Grayco has established a legitimate, non-

retaliatory reason for each of the actions taken (if any) and Plaintiffs do not have any evidence to

show that these reasons were a pretext for FLSA retaliation.

        Accordingly, as explained in more detail herein, Grayco respectfully requests that this

Court grant partial summary judgment in its favor.

               II.     SUMMARY OF RELEVANT AND UNDISPUTED FACTS

A.      GRAYCO’S BUSINESS IN LOUISIANA

        Grayco is a Texas-based company that provided cable installation services in Louisiana for

Cox Communications’ customers beginning in 2014 and ending in 2019. 2 During the time that

Grayco did business in Louisiana, Nathan Williams was its Vice President of Operations and was

responsible, in part, for hiring and firing decisions regarding Grayco’s cable technicians. 3 Grayco

also employed its own managers and supervisors who supervised the work of its cable technicians

in Louisiana. 4 When Grayco began its operations in Louisiana, many of its cable technicians were

hired from a company that was performing the same cable installation type work and had decided

to close its business. 5 This company was called Irtanki. 6 The cable technicians worked for Irtanki

as independent contractors. 7




2
  Nathan Williams Deposition, 18:18-24, Ex. 3.
3
  Nathan Williams Deposition, 12:15-17; 104:17, Ex. 3.
4
  Nathan Williams Deposition, 26:4-23, Ex. 3.
5
  Nathan Williams Deposition, 28:2-31:3, Ex. 3.
6
  Nathan Williams Deposition, 37:10-38:8, Ex. 3.
7
  Nathan Williams Deposition, 37:10-38:8, Ex. 3.

Defendant Grayco’s Memorandum in Support of Motion for Partial Summary Judgment                   3
        Case 2:18-cv-08953-JVM Document 111-2 Filed 12/24/19 Page 4 of 23



B.       PROTEK’S BUSINESS IN LOUISIANA

            Protek Communications, Inc. is a separate company from Grayco owned by Hussein

Zayat and operated by Lawrence Vu, its Director of Operations. 8 A group of Plaintiffs who opted

in to this lawsuit, during the relevant time period worked directly for Protek as cable technicians

and were classified by Protek as independent contractors (the “Protek Plaintiffs”). 9 During its

operations in Louisiana, Protek had its own supervisors, that were not employed by Grayco. 10

         Vu was responsible for making sure Protek had the right staff (including hiring and firing

installers/cable technicians and supervisors). He also was responsible for Protek’s payroll. 11

Further Protek had its own manager (Mario) and human resources representatives (Terri

Bullock). 12 Grayco had its own managers in its Louisiana operations and its own human resources

representative (Beverly Gutierrez). 13

         Protek Plaintiffs attended separate meetings to receive instructions from Protek supervisors

and managers regarding their work. They only reported to the same warehouse to pick up

equipment as Grayco cable technicians however, this was not a meeting. Vu testified that Grayco

and Protek meetings were always separate as Grayco was “really hard on co-employment.” 14

Protek also had separate HR personnel, Terri Bullock who was never employed by Grayco. 15




8
  Lawrence Vu Deposition, 13:6-21, Ex. 1.
9
   The “Protek Plaintiffs” are the following Plaintiffs: Joseph Desir, Raynard Hall, Pierre Peterson, Benny Taylor,
Raynell Wickware, Iren Bethley, Alsen Caine, Randy Carey, Jonaser Castaneda, Haseem Cook, Winston Johnson,
Ricardo Newman, Byron Taylor, Darin Toler, Jarvis Weber, and Dwayne White. Grayco asserts that the Protek
Plaintiffs designation for the purposes of this Motion applies to all Plaintiffs who worked for Protek only during the
relevant time period.
10
   Lawrence Vu Deposition, 21:5-9, Ex. 1.
11
   Lawrence Vu Deposition, 11:18-12:16, Ex. 1.
12
   Lawrence Vu Deposition, 13:10-22, Ex. 1.
13
   Nathan Williams Deposition, 24:9-27:20, Ex. 3; Lawrence Vu Deposition, 87:1-10, Ex. 1.
14
   Lawrence Vu Deposition, 86:13-15, Ex. 1.
15
   Lawrence Vu Deposition, 86:22-25, Ex. 1.

Defendant Grayco’s Memorandum in Support of Motion for Partial Summary Judgment                                     4
        Case 2:18-cv-08953-JVM Document 111-2 Filed 12/24/19 Page 5 of 23



C.      CONTRACT BETWEEN GRAYCO AND PROTEK

           Protek’s Service Agreement contract with Grayco supports that this was the nature of

the relationship with regard to the requirement that Protek engage its own supervision and control

over its workforce. 16 Specifically, the Protek Service Agreement states:

        Contractor shall have a competent supervisor, who may be contacted at all
        times while Contractor’s employees/personnel are performing the Services.

        Contractor must also provide one supervisor for every fifteen (15) technicians
        performing Services each day. 17

Importantly, the Service Agreement which governed the work relationship between Grayco and

Protek specifically states that Defendant Protek was an independent contractor of Grayco and no

joint employer relationship existed;

        “7.     Independent Contractor Status

        Contractor (referring to Protek) is an independent contractor, and neither
        Contractor nor Contractor’s employees or contract personnel are, or shall be
        deemed, Grayco’s employees. In its capacity as an independent contract,
        Contractor agrees and represents and Grayco agrees, as follows:

        (a) Contractor has the right to perform services for others during the term of this
            Agreement.
        (b) Contractor has the sole right to control and direct the means, manner and
            method by which Services will be performed.
        (c) Contractor has the right to hire assistants as subcontractors or use employees to
            provide the Services.
        (d) The Services shall be performed by Contractor, Contractor’s employees or
            contract personnel, and Grayco shall not hire, supervise, or pay any assistants
            to help Contractor.
        (e) Neither Contractor nor Contractor’s employees or contract personnel shall
            receive any training from Grayco in the professional skills necessary to perform
            the Services.
        (f) Neither Contractor nor Contractor’s employees or contract personnel shall be
            required by Grayco to devote full time to the performance of the Services. 18
            …


16
   Service Agreement - Protek/Grayco (GRAYCO001039), ¶6, p. 3 Ex. 2.
17
   Service Agreement - Protek/Grayco (GRAYCO001039), ¶6, p. 3 Ex. 2.
18
   Service Agreement - Protek/Grayco (GRAYCO001039-1040), ¶7, pp. 3-4, p. 3 Ex. 2.

Defendant Grayco’s Memorandum in Support of Motion for Partial Summary Judgment                 5
        Case 2:18-cv-08953-JVM Document 111-2 Filed 12/24/19 Page 6 of 23



            23.         No Partnership and/Joint Employer Relationship

                23.1 Nothing in this Agreement shall operate or be construed as making
            Grayco and Contractor either partners, joint venturers, principals, joint
            employers, fiduciaries, agents or employees of the other. The relationship
            between Grayco and Contractor will be that of an independent contractor
            relationship. No employee, agent, affiliate or contractor retained by Contractor
            to perform work on behalf of Contractor or affiliates under this Agreement will
            be deemed an employee, agent, or contractor of Grayco or its affiliates.
            Contractor’s obligation to comply with applicable state, federal or local laws
            does not create an employer-employee relationship between Grayco and
            Contractor or any of Contractor’s personnel.” 19

D.      PROTEK’S CABLE TECHNICIANS WORK DIRECTLY FOR PROTEK NOT
        GRAYCO

           (i)     Grayco did not hire the Protek Plaintiffs.

           Vu, hires and fires Protek’s cable technicians. 20 He is not an employee, manager or

corporate representative of Grayco. 21 Grayco had its own Vice President of Operations, Nathan

Williams whohad the ability to hire or fire Grayco cable technicians. 22 Some of Grayco’s former

cable technicians decided to cease working for Grayco and then made the decision to work for

Protek. 23 Grayco did not designate or demand that any of its cable technicians work for Protek. 24

In fact, Protek required that former Grayco cable technicians apply for work with Protek, a process

which including completing an application, I-9 forms and direct deposit forms. 25 Grayco was not

involved in this hiring process.




19
   Service Agreement - Protek/Grayco (GRAYCO001046), ¶23, p. 10, Ex. 2.
20
   Lawrence Vu Deposition, 11:18- 12:9, Ex. 1.
21
   Lawrence Vu Deposition, 11:18- 12:9, Ex. 1.
22
   Nathan Williams Deposition, 104:1-17, Ex. 3.
23
   Nathan Williams Deposition, 223:20-25, Ex. 3.
24
   Nathan Williams Deposition, 218:7-225, Ex. 3.
25
   Lawrence Vu Deposition, 23:13-22, Ex. 1.

Defendant Grayco’s Memorandum in Support of Motion for Partial Summary Judgment                  6
         Case 2:18-cv-08953-JVM Document 111-2 Filed 12/24/19 Page 7 of 23



              (ii)      Grayco did not determine the Protek Plaintiffs’ compensation and did not
                        pay them.

         Grayco did not give Protek any guidance or instructions on how to pay or classify its cable

technicians. 26 Vu confirmed that Protek solely determined the rate of pay for Protek cable

technicians stating:

         Q:           And who determines how much you’re going to pay per point to the
                      technician?

         A:           We’ve determined that, Protek has determined that because that’s what
                      we’ve issued out on the price list when we met with them the first time we
                      met.

         Q:           The first time you met with who?

         A:           The technicians… 27

Mr. Vu further testified:

         Q:           Does Grayco determine the rate of pay that Protek is going to pay its
                      independent contractors?

         A:           No. They don’t. 28

              (iii)     Grayco did not control the terms and conditions of the Protek Plaintiffs
                        work including their work schedule, supervision and training.

         Protek confirmed that Grayco did not assign jobs to Protek cable technicians, this was a

function done by Cox. 29 During its operations in Louisiana, Protek had its own supervisors, that

were not employed by Grayco. 30                Protek employed supervisors Dwight Goines and Mario

Gonzalez who were not employees of Grayco. 31 Vu confirmed that Grayco does not supervise the

Protek Plaintiffs stating:



26
   Nathan Williams Deposition, 205:17-24, Ex. 3.
27
   Lawrence Vu Deposition, 58:22-59:3, Ex. 1.
28
   Lawrence Vu Deposition, 115:7-9, Ex. 1.
29
   Lawrence Vu Deposition, 35:12-15, Ex. 1.
30
   Lawrence Vu Deposition, 21:5-9, Ex. 1.
31
   Protek Answers to Plaintiffs First Set of Interrogatories, Rog. No. 2, Ex. 4.

Defendant Grayco’s Memorandum in Support of Motion for Partial Summary Judgment                    7
        Case 2:18-cv-08953-JVM Document 111-2 Filed 12/24/19 Page 8 of 23



        Q:          Does Grayco supervise Protek’s independent contractors?

        A:          They don’t. 32

        Protek would contact Grayco to investigate a dispute about a Protek cable technician’s

chargeback. 33 However, Grayco’s authority to investigate this complaint with the provider, Cox

Communications (the entity initiating the chargeback), did not determine rate or method of

payment to the Protek Plaintiffs. 34

             (iv)      Grayco did not maintain or keep Protek’s employment records.

             Grayco did not monitor, keep or review Protek payroll records. 35 Vu specifically

testified that Grayco is not involved in the maintenance or keeping of Protek employment records:

             Q: And does Grayco determine how you, Protek, maintain your records, like personnel

                    files or anything like that?

             A: They don’t. 36

E.      GRAYCO DID NOT ENGAGE IN ANY WILLFUL VIOLATION OF THE
        FLSA

        At the time Grayco began operations in Louisiana, it classified its cable technicians as

independent contractors. 37 In doing so, Grayco followed the industry standards in Louisiana and

the pay practices employed by multiple other cable subcontractor companies performing work for

Cox Communications, and at the request of some of the Plaintiffs themselves. 38 Grayco hired

cable technicians as independent contractors and paid them as such prior to November 2016 based




32
   Lawrence Vu Deposition, 115:4-6, Ex. 1.
33
   Lawrence Vu Deposition 71:3-9, Ex. 1.
34
   Id.
35
   Nathan Willaims Deposition, 209:1-14, Ex. 3.
36
   Lawrence Vu Deposition, 115:15-28, Ex. 1.
37
   Nathan Williams Depositions, 76:23-77:18, Ex. 3.
38
   Nathan Williams Deposition, 64:15-19, Ex. 3.

Defendant Grayco’s Memorandum in Support of Motion for Partial Summary Judgment                8
        Case 2:18-cv-08953-JVM Document 111-2 Filed 12/24/19 Page 9 of 23



on this industry practice and knowledge of payment of other cable technicians working for Cox

Communication through subcontracting companies in Louisiana. 39

F.      GRAYCO DID NOT RETALIATE AGAINST ANY PLAINTIFFS FOR
        FILING OR PARTICIPATING IN THIS LAWSUIT

        After this lawsuit was filed and before Grayco made the business decision to cease

operations in Louisiana, Grayco began receiving less fulfillment work from Cox, which is the type

of work that was performed by Plaintiffs in Louisiana who worked for Grayco as cable

technicians. 40 The decrease in work assigned to Plaintiffs was not attributable to this lawsuit, but

instead was attributed to Grayco receiving less work directly from Cox. The work “is seasonal”

and decrease in volume is because “work goes up and down. It’s just ebbs and flows of the

business.” 41

                               III.     ARGUMENT & AUTHORITIES

A.      LEGAL STANDARD

        Summary judgment will be granted only if the pleadings, depositions, answers to

interrogatories, and admissions, together with affidavits show that there is no genuine issue as to

any material fact and that the defendant is entitled to a judgment as a matter of law. Fed. R. Civ.

P. 56. If the party moving for summary judgment demonstrates the absence of a genuine issue of

material fact "the nonmovant must go beyond the pleadings and designate specific facts showing

that there is a genuine issue for trial." Willis v. Roche Biomedical Laboratories, Inc., 61 F.3d 313,

315 (5th Cir. 1995). "[A] dispute about a material fact is genuine if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party." Id.




39
   Nathan Williams Deposition, 64:15-19, Ex. 3.
40
   Nathan Williams Deposition, 23:2-24, Ex. 3.
41
   Nathan Williams Deposition, 23:16-24, Ex. 3.

Defendant Grayco’s Memorandum in Support of Motion for Partial Summary Judgment                    9
          Case 2:18-cv-08953-JVM Document 111-2 Filed 12/24/19 Page 10 of 23



B.         DEFENDANTS GRAYCO AND PROTEK ARE NOT JOINT EMPLOYERS

           Under the FLSA, an employer is defined as, “any person acting directly or indirectly in the

interest of an employer in relation to an employee.” 29 U.S.C. § 203(d). The Fifth Circuit relies

on the economic reality test when determining a party's status as an employer under

the FLSA. Gray v. Powers, 673 F.3d 352, 354 (5th Cir. 2012). Under the economic reality test, the

Court must evaluate “whether the alleged employer: (1) possessed the power to hire and fire the

employees, (2) supervised and controlled employee work schedules or conditions of employment,

(3) determined the rate and method of payment, and (4) maintained employment records.” Id. at

355 (citation and internal quotation marks omitted); Williams v. Superior Hospitality Staffing, No.

18-2793, 2019 WL 118013, at *4 (E.D. La. Jan. 7, 2019) (stating that “[E]ach individual or entity

alleged to be an employer ... must satisfy the four-part test.); Crosby v. Cox Communications, Inc.,

No. 16-6700, 2016 WL 6403348, at *2 (E.D. La. Oct. 28, 2016) (using the economic realities test

to determine whether there was an employment relationship for the purposes of the FLSA).

However,          a   party     need     not    establish   each   element   in   every   case. Id. at   357.

In joint employer contexts, each employer must meet the economic reality test. Gray, 673 F.3d

352, 355 (5th Cir. 2012).

           In the instant case, Plaintiffs allege that Defendants Grayco and Protek “have acted and/or

acting as a “Joint Employer” for all Plaintiffs…” 42 Plaintiffs further assert that there is a “unified

operation of control over their business enterprises, common work locations, common use of

equipment and common illegal pay practices.” 43 Importantly, the Service Agreement which

governed the work relationship between Grayco and Protek specifically states that Defendant

Protek was an independent contractor of Grayco and no joint employer relationship existed;


42
     Plaintiffs’ Original Complaint, ¶7 [Dkt. 1].
43
     Plaintiffs’ Original Complaint, ¶7 [Dkt. 1].

Defendant Grayco’s Memorandum in Support of Motion for Partial Summary Judgment                           10
          Case 2:18-cv-08953-JVM Document 111-2 Filed 12/24/19 Page 11 of 23



           7.         Independent Contractor Status

           Contractor (referring to Protek) is an independent contractor, and neither
           Contractor nor Contractor’s employees or contract personnel are, or shall be
           deemed, Grayco’s employees. In its capacity as an independent contract,
           Contractor agrees and represents and Grayco agrees, as follows:

           (g) Contractor has the right to perform services for others during the term of this
               Agreement.

           (h) Contractor has the sole right to control and direct the means, manner and
               method by which Services will be performed.

           (i) Contractor has the right to hire assistants as subcontractors or use employees to
               provide the Services.

           (j) The Services shall be performed by Contractor, Contractor’s employees or
               contract personnel, and Grayco shall not hire, supervise, or pay any assistants
               to help Contractor.

           (k) Neither Contractor nor Contractor’s employees or contract personnel shall
               receive any training from Grayco in the professional skills necessary to perform
               the Services.

           (l) Neither Contractor nor Contractor’s employees or contract personnel shall be
               required by Grayco to devote full time to the performance of the Services. 44
               …

                23.         No Partnership and/Joint Employer Relationship

                    23.1 Nothing in this Agreement shall operate or be construed as making
                Grayco and Contractor either partners, joint venturers, principals, joint
                employers, fiduciaries, agents or employees of the other. The relationship
                between Grayco and Contractor will be that of an independent contractor
                relationship. No employee, agent, affiliate or contractor retained by Contractor
                to perform work on behalf of Contractor or affiliates under this Agreement will
                be deemed an employee, agent, or contractor of Grayco or its affiliates.
                Contractor’s obligation to comply with applicable state, federal or local laws
                does not create an employer-employee relationship between Grayco and
                Contractor or any of Contractor’s personnel. 45




44
     Service Agreement - Protek/Grayco (GRAYCO001039-1040), ¶7, pp. 3-4, p. 3 Ex. 2.
45
     Service Agreement - Protek/Grayco (GRAYCO001046), ¶23, p. 10, Ex. 2.

Defendant Grayco’s Memorandum in Support of Motion for Partial Summary Judgment                    11
       Case 2:18-cv-08953-JVM Document 111-2 Filed 12/24/19 Page 12 of 23



In addition to the contractual arrangement, the actual practices of Protek and Grayco during the

relevant time period establish that no joint employment relationship existed. Assuming there are

no material facts in dispute, whether a party is a joint employer is a question of law. Karr v. Strong

Detective Agency, Inc., 787 F.2d 1205, 1206 (7th Cir. 1986). It is undisputed that, at all relevant

times, Grayco did not meet the elements of “employer” as to Protek employees or independent

contractors under the economic realities test.

        (1)      Grayco did not hire or fire Protek employees or independent
                 contractors.

        Plaintiffs cannot point to any evidence that Grayco hired or fired Protek employees or

independent contractors. Vu hires and fires Protek’s cable technicians. 46 He is not an employee,

manager or corporate representative of Grayco. 47         Grayco had its own Vice President of

Operations, Nathan Williams. Nathan Williams had the ability to hire or fire Grayco cable

technicians only. 48

        Some of Grayco’s former cable technicians decided to cease working for Grayco and then

made the decision to work for Protek. 49 Grayco did not designate or demand that any of its cable

technicians work for Protek. 50 In fact, Protek required that former Grayco cable technicians apply

for work with Protek, a process which including completing an application, I-9 forms and direct

deposit forms. 51 Grayco was not involved in this hiring process. Accordingly, the undisputed

evidence establishes the Grayco did not hire or firs the Protek Plaintiffs.




46
   Lawrence Vu Deposition, 11:18- 12:9, Ex. 1.
47
   Lawrence Vu Deposition, 11:18- 12:9, Ex. 1.
48
   Nathan Williams Deposition, 104:1-17, Ex. 3.
49
   Nathan Williams Deposition, 223:20-25, Ex. 3.
50
   Nathan Williams Deposition, 218:7-225, Ex. 3.
51
   Lawrence Vu Deposition, 23:13-22, Ex. 1.

Defendant Grayco’s Memorandum in Support of Motion for Partial Summary Judgment                    12
        Case 2:18-cv-08953-JVM Document 111-2 Filed 12/24/19 Page 13 of 23



         (2)      Grayco did not supervise or control the work schedules of Protek’s
                  employees or independent contractors.


         Protek confirmed that Grayco did not assign jobs to Protek cable technicians, this was a

function done by Cox. 52 During its operations in Louisiana, Protek had its own supervisors, that

were not employed by Grayco. 53                Protek employed supervisors Dwight Goines and Mario

Gonzalez who were not employees of Grayco. 54 Protek’s Service Agreement contract with Grayco

supports the absence of Grayco supervision or control of the Protek Plaintiffs as well.55

Specifically, the Protek Service Agreement states:

         Contractor shall have a competent supervisor, who may be contacted at all times
         while Contractor’s employees/personnel are performing the Services.

         Contractor must also provide one supervisor for every fifteen (15) technicians
         performing Services each day. 56

Protek as the Contractor, was required to have its own supervisors and did in fact have its own

supervisors. Additionally, Protek’s own Director of Operations confirmed that Grayco did not

supervise its independent contractors. 57

         In Martin v. Spring Break 83 Production, LLC, 797 F. Supp. 2d 719, 728 (E.D. La. 2011),

the Court analyzed a corporation’s business relationship with a subcontractor and found that, under

the economic realities test, even “where the corporation's business relationship with the

subcontractor might have resulted in the corporation's exerting some control over the

subcontractor's employees” this did not “address the central question of dependency.” In Martin,

plaintiff presented summary judgment evidence that a company called Big Sky, was an “umbrella”



52
   Lawrence Vu Deposition, 35:12-15, Ex. 1.
53
   Lawrence Vu Deposition, 21:5-9, Ex. 1.
54
   Protek Answers to Plaintiffs First Set of Interrogatories, Rog. No. 2, Ex. 4.
55
   Service Agreement - Protek/Grayco (GRAYCO001039), ¶6, p. 3 Ex. 2.
56
   Service Agreement - Protek/Grayco (GRAYCO001039), ¶6, p. 3 Ex. 2.
57
   Lawrence Vu Deposition, 115:4-6, Ex. 1.

Defendant Grayco’s Memorandum in Support of Motion for Partial Summary Judgment                 13
       Case 2:18-cv-08953-JVM Document 111-2 Filed 12/24/19 Page 14 of 23



company that controlled the production of the movie (at issue in the case), and that Big Sky’s

corporate headquarters handled employment related disputes that arose during the production of

the movie. Id. at 723. Even with these facts, the Court found that there was no joint employer

relationship because Big Sky did not hire the plaintiffs nor did it decide, control or approve their

rate of pay. Similar circumstances exist in the instant case. Grayco did not supervise or control

the work of Protek employees or independent contractors.

        (3)      Grayco did not determine the rate and method of payment of Protek
                 independent contractors.

        Grayco did not give Protek any guidance or instructions on how to pay or classify its cable

technicians. 58 Mr. Vu confirmed that Protek solely determined the rate of pay for Protek cable

technicians stating:

        Q:       And who determines how much you’re going to pay per point to the
                 technician?

        A:       We’ve determined that, Protek has determined that because that’s what
                 we’ve issued out on the price list when we met with them the first time we
                 met.

        Q:       The first time you met with who?

        A:       The technicians… 59

The Fifth Circuit has held that “the power to oversee dispute resolution concerning pay is

not determinative of the power to make decisions regarding the rate or method of

payment.” Martin, 688 F.3d at 251. In Martin, two individuals were determined not to have

controlled the rate or method of payment even though they had the authority to investigate

payment-related complaints.         In the instant case, Protek would contact Grayco to investigate a



58
 Nathan Williams Deposition, 205:17-24, Ex. 3.
59
  Lawrence Vu Deposition, 58:22-59:3, Ex. 1; see also Protek’s Answers to Plaintiffs’ First Set of Interrogatories,
Rog. No. 3, Ex. 4.

Defendant Grayco’s Memorandum in Support of Motion for Partial Summary Judgment                                 14
         Case 2:18-cv-08953-JVM Document 111-2 Filed 12/24/19 Page 15 of 23



dispute about a Protek cable technician’s chargeback. 60 However, like in Martin, Grayco had the

authority to investigate this complaint with the provider, Cox Communications (the entity initiating

the chargeback), but did not determine control of rate or method of payment of the Protek

Plaintiffs. Vu further testified:

         Q:      Does Grayco determine the rate of pay that Protek is going to pay its
                 independent contractors?

         A:      No. They don’t. 61

         These facts are fatal to this element of the economic realities test. Orozco v. Plackis, 757

F.3d 445, 451 (5th Cir. 2014) (finding plaintiffs failed to meet the third element of the joint

employer test where defendant did not set rate and method of payment).

         (4)     Grayco did not maintain Protek employee records.

         There is no evidence that Grayco maintained any of Protek’s employee records. Grayco

did not monitor, keep or review Protek payroll records. 62 Accordingly, Plaintiffs will not be able

to meet this element of the economic realities test. Gray v. Powers, 673 F.3d 352, 357 (5th Cir.

2012).

         In the instant case, Grayco did not control Protek’s independent contractor cable

technicians. Any involvement by Grayco in safety and quality control is not the kind of “control”

that is indicative of a joint employment relationship. See, e.g., Jacobson, 740 F. Supp. 2d at 690

(“The nature of the control exercised by putative joint employer[s] is the key element in this

analysis. This factor does not contemplate the generic control exercised by a supervisor over an

independent contractor.”). In Thornton v. Charter Communications, LLC, No. 4:12CV479SNLJ,

2014 WL 4794320 (E.D. Mo. Sept. 25, 2014), the district court explained:


60
   Lawrence Vu Deposition 71:3-9, Ex. 1.
61
   Lawrence Vu Deposition, 115:7-9, Ex. 1.
62
   Nathan Williams Deposition, 209:1-14, Ex. 3.

Defendant Grayco’s Memorandum in Support of Motion for Partial Summary Judgment                   15
          Case 2:18-cv-08953-JVM Document 111-2 Filed 12/24/19 Page 16 of 23



           Plaintiffs emphasize the quality control measures that Charter [the cable company]
           undertook as an indication of employment. Plaintiffs’ argument, however, “ignores
           the differences between affecting and supervising and controlling.” Further,
           “supervision with respect to contractual warranties of quality and time of delivery
           has no bearing on the joint employment inquiry, as such supervision is perfectly
           consistent with a typical, legitimate subcontracting arrangement.” Id. It is well
           established that measures such as tracking on-time arrivals, requiring Mainline [the
           installation company] to ensure quality performance and service, assistance with
           billing and activation for Charter customers, and requiring that Mainline
           technicians follow Charter technical specifications when installing Charter
           equipment are typical in a contractor relationship and do not establish joint
           employment. As set forth above, the district courts in Zampos, Valdez, Lawrence,
           and Jacobson all found that this type of quality control and compliance monitoring
           stem from the nature of the cable provider business and the need to provide reliable
           service to customers, not the nature of the relationship between the technicians and
           the cable provider, and do not establish joint employment by the cable provider.

Similar factual circumstances exist here. The type of relationship between Grayco and Protek is

that of a typical contractor relationship. Even if Plaintiffs are able to provide some evidence of

assistance from Grayco to track jobs performed through an app based or computer program called

Penguin, this does not establish a joint employment relationship between Grayco and Protek. Mr.

Vu confirmed that Grayco was not involved in Protek’s payroll or personnel records stating:

           Q:      And does Grayco determine how you, Protek, maintain your records, like personnel
                   files or anything like that?

           A:      They don’t. 63

           In sum, the undisputed evidence shows that all four factors of the economic reality test

weigh decidedly in favor of Grayco. Further, as Plaintiffs are unable to prove employer status for

Grayco, their claims under both the FLSA and Louisiana law against Grayco with regard to the

Protek Plaintiffs should also be dismissed as a matter of law.




63
     Lawrence Vu Deposition, 115:15-28, Ex. 1.

Defendant Grayco’s Memorandum in Support of Motion for Partial Summary Judgment                   16
          Case 2:18-cv-08953-JVM Document 111-2 Filed 12/24/19 Page 17 of 23



C.         WILLFULNESS

           FLSA claims are subject to a two-year statute of limitations for ordinary violations and a

three-year period for willful violations. 29 U.S.C. § 255(a). The plaintiff bears the burden of

demonstrating willfulness. Cox v. Brookshire Grocery Co., 919 F.2d 354, 356 (5th Cir. 1990).

           A willful violation may be established by showing that management knew they were

violating the FLSA. Mere knowledge of the FLSA and its potential applicability does not suffice,

nor does conduct that is merely negligent or unreasonable. See McLaughlin v. Richland Shoe

Co., 486 U.S. 128, 132–33 (1988); Trans World Airlines, Inc. v. Thurston,469 U.S. 111, 127–28

(1985); Mireles v. Frio Foods, Inc., 899 F.2d 1407, 1416 (5th Cir. 1990). Rather, an employer's

violation is willful only if it “knew or showed reckless disregard for the matter of whether its

conduct was prohibited by the statute....” McLaughlin, 486 U.S. at 133, 108 S.Ct. 1677. When

Grayco started operations in Louisiana in 2014, it did take steps to determine how companies that

performed cable installation type work for Cox paid its cable technicians. 64

           In Zannikos v. Oil Inspections (U.S.A.), Inc., 605 Fed. Appx. 349 (5th Cir. 2015), the

plaintiffs argued that defendant recklessly disregarded whether plaintiffs (who were marine

superintendents) were exempt from the FLSA. The Zannikos plaintiffs alleged that defendant

knew of the FLSA's potential applicability, failed adequately to research the statute's applicability;

and failed to consult with attorneys or the DOL on the matter. The Court found that these

allegations “do not suffice to demonstrate willfulness.”

           To be sure, an employer who “act[s] without a reasonable basis for believing that
           it was complying with the [FLSA]” is merely negligent. McLaughlin v. Richland
           Shoe Co., 486 U.S. 128, 134–35 (1988). An employer who fails to seek legal advice
           regarding its payment practices may be negligent, but its alleged violations are
           not willful. See id.; see also Mireles v. Frio Foods, Inc., 899 F.2d 1407, 1416 (5th
           Cir. 1990). Willfulness is a question of fact. See Reich v. Tiller Helicopter Servs.,
           Inc., 8 F.3d 1018, 1036 (5th Cir. 1993). Accordingly, summary judgment on the

64
     Nathan Williams Deposition, 37:5-38:8, Ex.3.

Defendant Grayco’s Memorandum in Support of Motion for Partial Summary Judgment                    17
          Case 2:18-cv-08953-JVM Document 111-2 Filed 12/24/19 Page 18 of 23



           issue of willfulness is appropriate only “if the plaintiff has introduced evidence
           sufficient to support a finding of willfulness.” Ikossi–Anastasiou v. Bd. of
           Supervisors of La. State Univ., 579 F.3d 546, 552 (5th Cir. 2009) (citing Bright v.
           Hous. Nw. Med. Ctr. Survivor, Inc., 934 F.2d 671, 674 (5th Cir. 1991).

           In the instant case, Grayco’s former dealings with the United States Department of Labor

in Texas as to its Texas cable technicians only show that they knew what the Department of Labor

stated as to the FLSA’s applicability to the cable technicians involved in that audit at that time.

Willfulness has been found when the evidence demonstrated that an employer actually knew its

pay structure violated the FLSA or ignored complaints that were brought to its attention.

See Ikossi–Anastasiou v. Bd. of Supervisors of La. State Univ., 579 F.3d 546, 553 n. 24 (5th

Cir.2009). There is no evidence that Grayco actually knew that its pay practices in Louisiana with

regards to cable technicians involved in this lawsuit was in violation of the FLSA or that it ignored

complaints that were brought to its attention.

           At most, Grayco may have been negligent in believing that it was complying with the FLSA

by adhering to the industry standards in Louisiana and the pay practices employed by multiple

other cable subcontractor companies performing work for Cox Communications, and at the request

of some of the Plaintiffs themselves. 65 An employer who acts without a reasonable basis for

believing that it was complying with the FLSA or fails to seek legal advice regarding its payment

practices is merely negligent. Zannikos v. Oil Inspections (U.S.A.), Inc., 605 Fed. Appx. 349 (5th

Cir. 2015) (citing McLaughlin v. Richland Shoe Co., 486 U.S. 128, 134-35 (1988); Mireles v. Frio

Foods, Inc., 899 F.2d 1407, 1416 (5th Cir. 1990)). The Plaintiffs have failed to put forth evidence

that Grayco knew that it was violating the FLSA or recklessly disregarded a potential violation.

Accordingly, Grayco did not willfully violate the FLSA, summary judgment should be granted on

that issue, and the two-year statute of limitations should apply to Plaintiffs' claims. Farrow v.


65
     Nathan Williams Deposition, 64:15-19, Ex. 3.

Defendant Grayco’s Memorandum in Support of Motion for Partial Summary Judgment                   18
      Case 2:18-cv-08953-JVM Document 111-2 Filed 12/24/19 Page 19 of 23



Ammari of Louisians, Ltd., 2017 WL 2812930, at *6 (E.D. La. June 29, 2017) (holding defendant

was entitled to summary judgment finding that plaintiff’s cause of action for unpaid minimum

wages is subject to the two-year statute of limitations.).

D.     PLAINTIFFS’ RETALIATION CLAIMS UNDER THE FLSA

       To make a claim of FLSA retaliation, plaintiff must first make showing of (1) participation

in protected activity under the FLSA; (2) an adverse employment action; and (3) a causal link

between the activity and the adverse action. Holt v. JTM Indus., Inc.,89 F.3d 1224, 1225–26 (5th

Cir. 1996). If plaintiff meets this burden, defendant must then articulate a legitimate, non-

retaliatory reason for its decision. The burden then shifts back to plaintiff to demonstrate that “the

proffered reason is a pretext” for retaliation. Sherrod v. American Airlines, Inc.,132 F.3d 1112,

1122 (5th Cir. 1998).

       As an initial matter, some of the actions asserted by Plaintiffs do not qualify as adverse

actions. Holloway v. Dept. of Veterans Affairs, 309 Fed. Appx. 816, 818 (5th Cir. 2009) (“The

anti-retaliation provision protects an individual not from all retaliation, but from retaliation that

produces an injury or harm.”); Stephens v. City of Bastrop, No. 3:10–CV–1102, 2011 WL

5402197, at *8 (W.D. La. Nov. 3, 2011) (“[The defendant's] actions, although unfavorable and

undesirable to [the plaintiff], did not cause her injury or harm, as required to be

actionable retaliation.”); Pugni v. Reader's Digest Ass'n, Inc., No. 05 Civ. 8026, 2007 WL

1087183, at *23 (S.D.N.Y. Apr. 9, 2007) (finding “[a supervisor's] alleged ‘threat’ that plaintiff's

days at Reader's Digest are numbered did not constitute a materially adverse action” where the

threat was never carried out); see also Bridgeforth v. Jewell, 721 F.3d 661, 663–64

(D.C.Cir.2013) (“For ... alleged harms to be materially adverse, ... they must not be ‘unduly




Defendant Grayco’s Memorandum in Support of Motion for Partial Summary Judgment                    19
      Case 2:18-cv-08953-JVM Document 111-2 Filed 12/24/19 Page 20 of 23



speculative.’ ”). Plaintiffs allegations that it did not receive tax documents is not an adverse action

under the FLSA.

       A causal link is established when the evidence demonstrates that the employer's decision

to take adverse action was based on knowledge of the employee's protected activity. See Ackel v.

Nat'l Comm'cns, Inc., 339 F.3d 376, 385–86 (5th Cir. 2005) (internal citations omitted); see

also Eberle v. Gonzales, 240 Fed. Appx. 622, 629 (5th Cir. 2007) (internal citations omitted). “The

‘causal link’ element of the prima facie case is satisfied when the plaintiff shows that the

employment decision and his protected activity were not wholly unrelated. Simmons v. Camden

Cnty. Bd. of Educ., 757 F.2d 1187, 1189 (11th Cir. 1985), cert. denied, 474 U.S. 981 (1985)).

Plaintiffs cannot establish that any (1) decreased compensation, (2) decrease in job assignments,

(3) increase in charge-backs, (4) failure to provide tax documents and/or (5) failure to provide

paychecks even occurred after each Plaintiffs’ participation in this lawsuit. The plaintiff carries

the burden to prove that the protected activity was a but-for cause of the adverse action. Univ. of

Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 360, (2013)). Therefore, even if Plaintiffs provide

evidence that any of the aforementioned actions occurred after their participation in this lawsuit,

Plaintiffs still fail to meet their burden to show there is a causal link between their participation in

this lawsuit and any of those alleged actions. Accordingly, Plaintiffs are not able to meet a prima

facie case of retaliation under the FLSA.

       Here, assuming (for purposes of this Motion only) that Plaintiffs can meet their prima facie

burden, Grayco has established legitimate, non-retaliatory reasons for Plaintiffs potentially

receiving less work at some point in time after this lawsuit was filed and thus in some instances,




Defendant Grayco’s Memorandum in Support of Motion for Partial Summary Judgment                      20
        Case 2:18-cv-08953-JVM Document 111-2 Filed 12/24/19 Page 21 of 23



earning less in wages due to this lower volume. 66 After this lawsuit was filed and before Grayco

made the business decision to cease operations in Louisiana, Grayco began receiving less

fulfillment work from Cox, which is the type of work that was performed by Plaintiffs in Louisiana

who worked for Grayco as cable technicians. 67 Any decrease in work assigned to Plaintiffs was

not attributable to this lawsuit, but instead was attributed to Grayco receiving less work directly

from Cox. The work “is seasonal” and decrease in volume is because “work goes up and down.

Its just ebbs and flows of the business.” 68

         Plaintiffs are unable to present any evidence that they (1) received less compensation, (2)

received less job assignments, (3) received more charge-backs, (4) were not provided tax

documents and (5) were not provided paychecks, as a result of their participation in this lawsuit,

or any other participation in protected activity under the FLSA. 69 There is no evidence that

Grayco’s legitimate non-retaliatory reasons for the slowing of work in Louisiana and its eventual

business decision to cease operations in Louisiana were pretext for retaliation or in any way

connected to Plaintiffs participation in this lawsuit. Also, Plaintiff Miguel Peters alleges in the

First Amended Complaint in this lawsuit that he was defamed and prevented from starting new

employment after his employment ended with Grayco. Plaintiffs have provided no evidence that

such actions occurred or if they did (which Grayco asserts they did not), that they had any causal

connection to his participation in this lawsuit.

         In order to carry Plaintiffs’ burden at the pretext stage of the FLSA retaliation analysis,

Plaintiffs must show that they would not have faced the adverse actions claimed but for engaging



66
   Grayco does not admit that all Plaintiffs received less work at some point in time after filing this lawsuit. However,
Grayco acknowledges that work available to the company as a whole and in turn to its cable technicians did decrease
in some cases in the months prior to it ceasing operations in Louisiana in 2019.
67
   Nathan Williams Deposition, 23:2-24, Ex. 3.
68
   Nathan Williams Deposition, 23:16-24, Ex. 3.
69
   See Plaintiffs First Amended Complaint, ¶78 [Dkt. 44].

Defendant Grayco’s Memorandum in Support of Motion for Partial Summary Judgment                                       21
      Case 2:18-cv-08953-JVM Document 111-2 Filed 12/24/19 Page 22 of 23



in protected activity under the FLSA (in this case filing or joining this lawsuit). See Long v.

Eastfield College, 88 F.3d 300, 308 (5th Cir. 1996). “While this portion of the analysis may seem

identical to the ‘causal link’ step in the prima facie case, the burden here is more stringent.” Medina

v. Ramsey Steel Co., 238 F.3d 674, 685 (5th Cir. 2001); see also Long, 88 F.3d at 305 n. 4 (“[E]ven

if a plaintiff's protected conduct is a substantial element in a defendant's decision to terminate an

employee, no liability for unlawful retaliation arises if the employee would have been terminated

even in the absence of the protected conduct.”). In Lackey v. SDT Waste & Debris Services, LLC,

No. 11-1087, 2014 WL 3866465 at *4 (E.D. La. Aug. 6, 2014), plaintiffs provided a declaration

claiming to have been physically attacked when bringing up a complaint about overtime but did

not provide any testimony as to what was said by the employer during that incident with regards

to overtime and provided shot interrogatory answers claiming to have been terminated because

they complained about overtime. Even with this evidence the Court found that plaintiffs failed to

establish a genuine issue of material fact and dismissed the their FLSA retaliation claim with

prejudice. Id. at *4. There is no evidence here to meet the but-for causation standard of FLSA

retaliation and the factual circumstances do not even rise to the level in Lackey. Therefore, there

is no issue of fact and Plaintiffs retaliation claims should be dismissed as a matter of law.

                                      IV.     CONCLUSION

       For the reasons stated herein, Grayco respectfully requests that the Court grant its Motion

for Partial Summary Judgment and dismiss Plaintiffs’ retaliation claims and find as a matter of law

that Grayco and Protek do not qualify as joint employers and Defendant Grayco did not engage in

activity that rises to the level of willfulness under the FLSA.




Defendant Grayco’s Memorandum in Support of Motion for Partial Summary Judgment                     22
      Case 2:18-cv-08953-JVM Document 111-2 Filed 12/24/19 Page 23 of 23



                                                          Respectfully submitted,

                                                          /s/ Gregg M. Rosenberg_______
                                                          Gregg M. Rosenberg - Pro Hac Vice
                                                          USDC SD/TX No. 7325
                                                          Texas State Bar ID 17268750
                                                          Tracey D. Lewis - Pro Hac Vice
                                                          USDC SD/TX No. 212007
                                                          Texas State Bar ID 24090230
                                                          ROSENBERG & SPROVACH
                                                          3518 Travis Street, Suite 200
                                                          Houston, Texas 77002
                                                          (713) 960-8300
                                                          (713) 621-6670 (Facsimile)

OF COUNSEL:
ROSENBERG & SPROVACH                                      ATTORNEYS FOR DEFENDANT


                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument was served upon

all counsel of record via CM/ECF, on this 24th day of December 2019.



 Attorneys for Plaintiffs                       Attorneys for Protek Communications, Inc.
                                                John L. Young
 Douglas R. Kraus                               Matthew W. Langenberg
 Chelsea Brener Cusimano                        915 St. Louis Street
 Susannah McKinney                              New Orleans, LA 70112
 BRENER LAW FIRM, LLC                           jly@aol.com
 3640 Magazine                                  mwl@johnyounglaw.com
 Street New Orleans, Louisiana 70115
 cbcusimano@brenerlawfirm.com                   Jean-Paul Robert
 dkraus@brenerlawfirm.com                       8148 Highway 44
 smckinney@brenerlawfirm.com                    Gonzales, Louisiana 77037
                                                jpr@attorneyatlawllc.com


                                                   /s/ Gregg M. Rosenberg_______
                                                   GREGG M. ROSENBERG




Defendant Grayco’s Memorandum in Support of Motion for Partial Summary Judgment              23
